■ Respondent was admitted to the practice of the law in November, 1931. It is charged against him that after the entry of a judgment on September 1, 1937, against one Perlman, the latter gave respondent $100 on September 21, 1938, for the specific purpose of paying the balance due on a settlement of the judgment, and that respondent failed to pay the same to the judgment creditor, except $35 thereof. Respondent claimed that the $100 represented a loan by Perlman to him and was not, as claimed by Perlman, to be used for the purpose of disposing of the judgment. The learned official referee has found against respondent’s contention. During the course of the hearing it appeared that although respondent represented the judgment creditor in an endeavor to collect the amount of the judgment from Perlman, he at the same time represented *961Perlman on two occasions. Respondent at first denied that he had represented Perlman, but afterwards admitted the fact when further denial became futile. This must have affected his credibility with the referee. The official referee recommends that respondent be suspended for the period of one year. Under the circumstances, the court finds it necessary to confirm the report of the official referee, and it is ordered accordingly. Motion to confirm report of official referee granted and respondent, Irving M. Levine, admitted in the First Judicial Department on November 16, 1931, as Isidore M. Levine, is suspended from the practice of the law for a period of one year. Motion to amend title of proceeding and to amend petition granted. Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ.